PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fred W. Hoffman, et al. 
Application No. 17/160,913
Filed: January 28, 2021
For: Effluent Processing Apparatus for a Vehicle Air Brake Charging System

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 08, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or
substitute statement no later than the date on which the issue fee is paid, as required by the
Notice Requiring inventor’s Oath or Declaration (Notice) mailed January 14, 2022. The issue fee
was timely paid on February 04, 2022. Accordingly, the application became abandoned on
February 05, 2022. A Notice of Abandonment was mailed February 10, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of inventor’s oath/declaration Fred W. Hoffman, Stephen Howe, David W. Perry and Gregory R. Ashley, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent. 


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


	


/JOANNE L BURKE/Lead Paralegal Specialist, OPET